
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.23


EXECUTION COPY


FIRST AMENDMENT
TO
POOL PURCHASE AGREEMENT SUPPLEMENT


        THIS FIRST AMENDMENT TO POOL PURCHASE AGREEMENT SUPPLEMENT (this
"Amendment"), dated as of July 17, 2003, is by and between SIERRA DEPOSIT
COMPANY, LLC, a Delaware limited liability company, as depositor (the
"Depositor") and SIERRA RECEIVABLES FUNDING COMPANY, LLC, a Delaware limited
liability company, as Issuer (the "Issuer"). This Amendment amends the Pool
Purchase Agreement Supplement dated as of August 29, 2002 (the "Series 2002-1
Supplement") by and between the Depositor and the Issuer.

        The Depositor and the Issuer have executed the Series 2002-1 Supplement
and capitalized terms used in this Amendment and not otherwise defined shall
have the meanings assigned to such terms in the Series 2002-1 Supplement.

        The Depositor and the Issuer wish to amend the Series 2002-1 Supplement
as provided in this Amendment.

Section 1.    Definitions.

        The definition of Subordinated Note contained in Section 1 of the
Series 2002-1 Supplement is hereby amended and restated to remove the reference
to the EFI Subordinated Note. Such definition, as amended and restated, shall
read in its entirety as follows:

        "Subordinated Note" shall mean the FAC Subordinated Note, the Trendwest
Subordinated Note and any other subordinated note delivered by a Seller to the
Issuer pursuant to a Series 2002-1 PA Supplement.

Section 2.    Purchase and Sale.

        Subsection 2(b)(iv) of the Series 2002-1 Supplement is hereby amended
and restated to remove references to EFI. Such subsection, as amended and
restated, shall read in its entirety as follows:

        (iv)  On the initial Addition Date with respect to any Series 2002-1
Additional Pool Loans acquired by the Depositor from Trendwest, as a Seller
under a Purchase Agreement, the Issuer shall Purchase the Series 2002-1
Additional Pool Loans and the related Pool Assets as provided in the Agreement
only upon receipt by the Issuer of each of the following on such Addition Date
in form and substance acceptable to the Issuer and counsel to the Deal Agent:

        (A)  Copies of search reports certified by parties acceptable to the
Issuer dated a date reasonably prior to such Addition Date (x) listing all
effective financing statements which name the applicable Seller and the
Depositor (under their present name and any previous names) as debtor or seller
and which are filed with respect to the applicable Seller and the Depositor in
each relevant jurisdiction, together with copies of such financing statements
(none of which shall cover any portion of the Series 2002-1 Additional Pool
Loans that are being purchased from Trendwest and related Pool Assets except as
contemplated by the Facility Documents) and (y) listing all effective financing
statements which name the Issuer (under its present name and any previous names)
as debtor or seller and which are filed with respect to the Issuer in each
relevant jurisdiction, together with copies of such financing statements (none
of which shall cover any portion of Series 2002-1 Additional Pool Loans that are
being purchased from Trendwest and related Pool Assets except as contemplated by
the Facility Documents);

--------------------------------------------------------------------------------

        (B)  Copies of proper UCC Financing Statement Amendments (Form UCC3), if
any, necessary to terminate all security interests and other rights of any
Person in the Series 2002-1 Additional Pool Loans that are being purchased from
Trendwest and related Pool Assets previously granted by the applicable Seller,
the Depositor or the Issuer (except as contemplated by the Facility Documents);

        (C)  Copies of (x) proper UCC Financing Statements (Form UCC1) naming
the Depositor as debtor or seller of the Series 2002-1 Additional Pool Loans
that are being purchased from Trendwest and related Pool Assets, the Trustee as
total assignee and the Issuer as assignor secured party, (y) proper UCC
Financing Statements (Form UCC1) naming the Issuer as debtor or seller of the
Series 2002-1 Additional Pool Loans that are being purchased from Trendwest and
related Pool Assets and the Trustee as secured party or purchaser and (z) such
other similar instruments or documents with respect to the applicable Seller as
may be necessary or in the opinion of the Purchaser desirable under the UCC of
all appropriate jurisdictions or any comparable law to evidence the perfection
of the Trustee's interest in the Series 2002-1 Additional Pool Loans that are
being purchased from Trendwest and related Pool Assets; and

        (D)  An opinion or opinions of counsel to the Depositor, in the form
required by the Issuer, with respect to the following: (x) certain security
interest matters, and (y) "true sale" and substantive consolidation matters.

Section 3.    Miscellaneous.

        (a)    Counterparts.    This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

        (b)    GOVERNING LAW.    THIS AMENDMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
§5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

        (c)    Series 2002-1 Supplement in Full Force and Effect as
Amended.    Except as specifically stated herein, all of the terms and
conditions of the Series 2002-1 Supplement shall remain in full force and
effect. All references to the Series 2002-1 Supplement in any other document or
instrument shall be deemed to mean the Series 2002-1 Supplement, as amended and
supplemented by this Amendment. This Amendment shall not constitute a novation
of the Series 2002-1 Supplement, but shall constitute an amendment thereto. The
parties hereto agree to be bound by the terms and obligations of the
Series 2002-1 Supplement, as amended by this Amendment, as though the terms and
obligations of the Series 2002-1 Supplement were set forth herein.

2

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

    SIERRA DEPOSIT COMPANY, LLC
as Depositor
 
 
By:
 
/s/  JOHN COLE       

--------------------------------------------------------------------------------

        Name: John Cole         Title: President and Treasurer
 
 
SIERRA RECEIVABLES FUNDING COMPANY, LLC
as Issuer
 
 
By:
 
/s/  JOHN COLE      

--------------------------------------------------------------------------------

        Name: John Cole         Title: President and Treasurer

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.23



FIRST AMENDMENT TO POOL PURCHASE AGREEMENT SUPPLEMENT
